Citation Nr: 0717269	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-07 944	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a cervical spine 
disability, including degenerative disc disease (DDD).

3.  Entitlement to service connection for a lumbar spine 
disability, including DDD.

4.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 21, 1973 to October 19, 1973.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 rating decision by the Winston-Salem RO.  In 
August 2003, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
June 2004, the case was remanded for additional development.


FINDINGS OF FACT

1.  Chronic bronchitis was not manifested in service; and the 
evidence does not show that any current bronchitis might be 
related to the veteran's service.

2.  A cervical spine disability was not manifested in 
service, and current cervical spine disability, to include 
DDD, is not shown to be related to the veteran's service.

3.  A lumbar spine disability was not manifested in service, 
and a current lumbar spine disability, to include DDD, is not 
shown to be related to service.

4.  Scoliosis was not manifested in service, and the 
veteran's current scoliosis is not shown to be related to his 
service.


CONCLUSIONS OF LAW

1.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).
2.  Service connection for a cervical spine disability, to 
include DDD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006). 

3.  Service connection for a lumbar spine disability, to 
include DDD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Service connection for scoliosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

January 2001 and March 2003 letters (prior to the RO's 
initial adjudication of these claims) informed the veteran of 
the evidence and information necessary to substantiate the 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  June 2002, July 2004, January 2005, September 2005, 
and February 2006 correspondence provided additional notice 
and advised the veteran to submit relevant evidence in his 
possession.  While the veteran did not receive any notice 
regarding ratings of the disabilities on appeal or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of such an award is a matter for 
consideration.   Hence, the veteran is not prejudiced by the 
lack of such notice. 
A May 2002 statement of the case (SOC) and January 2003 and 
November 2006 supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the denial of the claims.  
While complete notice was not provided prior to the initial 
adjudication of the claims, such defect does not affect the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to participate in the adjudicatory process.  A 
November 2006 SSOC readjudicated the matters after all 
critical notice was given.  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the veteran's service medical 
records are associated with his claims file, and the RO 
obtained all relevant, available medical records identified 
by the veteran.   Significantly, pursuant to the Board's June 
2004 remand, the veteran was asked to submit medical releases 
for records from several healthcare providers; he submitted 
only two of those sought.  As there is no evidence of injury, 
disease or event related to the spine during service, and no 
definite evidence of chronic bronchitis or competent evidence 
suggesting such disease might be related to service, an 
examination for an opinion as to a possible relationship 
between these disabilities and the veteran's military service 
is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).   VA's duty to assist is 
met.   Accordingly, the Board will address the merits of 
these claims.

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
September 1973 service enlistment examination or in an 
associated medical history report.  In October 1973, the 
veteran was seen with complaints that he nearly fainted after 
running earlier that morning.  The impression was upper 
respiratory infection.  That same week he was seen for 
complaints of a cold and spitting up blood.  The impression 
was bronchitis.  He was given a cold pack and placed on a 
profile for three days.  Six days later he was discharged 
from service due to a negative attitude toward his training.

A March 1994 private treatment record reveals the veteran 
sought treatment for unrelated medical problems.  On review 
of his systems occasional back pain was noted.  In June 1994, 
he complained of a knot on the right side of his neck.  On 
examination, there was full range of neck motion without 
pain.  The impression was right neck mass.  In October 1995, 
the veteran was seen for a complaint of left arm pain.  He 
reported that he had lifted heavy furniture the day before.  
On examination, he complained of left sided neck and arm pain 
that radiated to his fingers.  The diagnoses included 
possible cervical disc disease.  

On December 1995 examination on behalf of the Social Security 
Administration (SSA), the examiner noted that the veteran had 
been evaluated for his back at an emergency room, but was not 
given a specific diagnosis.  He reported that that incident 
was related to his occupation of hanging sheet rock.  On 
examination, he appeared to have no back impairment that 
affected his ability to sit, move about, or carry small 
objects.  Lumbar spine x-rays revealed mild degenerative 
changes.  

A May 1997 private medical record notes that the veteran 
sustained head and neck trauma two months earlier when sheet 
rock fell on his head.  Since then he had gradually worsening 
neck and back pain.  He was being evaluated to rule out 
cervical radiculopathy.  Nerve conduction and EMG studies 
were normal, although the EMG was suboptimal due to the 
veteran's lack of cooperation.  It was determined that there 
was no electrodiagnostic evidence of cervical radiculopathy. 

August 1997 private lumbar x-ray studies revealed advanced 
lumbar spine degenerative arthritis and s-shaped scoliosis.  

On September 1997 SSA evaluation it was noted that the 
veteran reported having neck and back pain since March 1997, 
and that this had developed after a ceiling collapsed on his 
head while working.  The diagnosis was neck and back pain.

An October 1997 private medical record notes the veteran had 
complaints including neck and back pain.  The assessment was 
that he probably had fibromyalgia syndrome.  May 1999 x-rays 
revealed degenerative arthritis of the cervical and 
lumbosacral spine.  Cervical and lumbar x-rays taken in 
December 1999, after a motor vehicle accident, revealed DDD 
in of the cervical and lumbosacral spine and lumbar 
scoliosis.  In November 2004, the veteran had complaints of 
flu-like symptoms of 5 days duration.  There was diffuse 
wheezing in the lungs.  The assessment was questionable 
bronchitis.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Regarding lumbar and cervical spine disabilities and 
scoliosis, postservice medical records clearly show (and it 
is not in dispute) that the veteran has such disabilities.  
However, his service medical records are completely silent 
for spine complaints.  Consequently, service connection for 
such disabilities on the basis that they became manifest in 
service, and persisted, is not warranted.   

The earliest recorded postservice complaints pertaining to 
the lumbar spine, cervical spine, or scoliosis were noted 
many (at least 20) years postservice.  Significantly, a 
lengthy time interval between service and the first 
documented complaint or diagnosis after service is a factor 
weighing against service connection.  See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000).  The veteran sustained 
postservice injuries to his neck and back.  There is no 
evidence that he experienced any significant neck or back 
problems prior to the postservice injuries.  Furthermore, 
there is no competent (medical) evidence that links the 
veteran's neck and low back disabilities to service.  Because 
he is a layperson, the veteran's own expressed belief that 
his cervical and lumbar spine disabilities are related to his 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   As a preponderance 
of the evidence is against these claims, they must be denied.

Regarding the claim seeking service connection for 
bronchitis, the evidence of record does not include a clear 
diagnosis of such disease; bronchitis was considered a 
possibility a possibility when the veteran was seen for 
respiratory complaints in November 2004.  The record does not 
reflect that a chronic bronchitis became manifest in service, 
and persisted.  The veteran's service medical records note an 
episode of bronchitis in October 1973.  However, this was 
apparently an acute illness that resolved as there were no 
further complaints or treatment during the veteran's brief 
service.  Furthermore, there is no postservice medical 
evidence of complaints, findings, or diagnosis pertaining to 
bronchitis, until more than thirty years after service.  Such 
a lengthy time interval between service and the first 
documented evidence of the claimed disease after service is 
of itself a factor weighing against a finding that a 
disability is service related.  See Maxson, supra.   

Without competent evidence that the veteran actually has 
chronic bronchitis, without evidence that a chronic 
bronchitis became manifest in service, and persisted, and 
with no competent (medical) evidence suggesting that any 
current chronic bronchitis might be related to the veteran's 
active service, the preponderance of the evidence is against 
this claim, and it also must be denied.  


ORDER

Service connection for bronchitis is denied.

Service connection for a cervical spine disability, to 
include DDD, is denied.

Service connection for a lumbar spine disability, to include 
DDD, is denied.

Service connection for scoliosis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


